Appeal by the defendant from an amended sentence of the County Court, Rockland County (Kelly, J.), imposed May 27, 1999. By decision and order of this Court dated May 3, 1999, on a prior appeal (see People v McFadden, 261 AD2d 417 [1999]), the matter was remitted to the County Court, Rockland County, for the imposition of sentence on the defendant’s convictions of robbery in the first degree, burglary in the first degree, and aggravated sexual assault in the first degree.
*462Ordered that the amended sentence is affirmed.
Contrary to the defendant’s contention, the trial court providently exercised its discretion in declining to order an updated presentence report, as the defendant was incarcerated since the initial sentence and was afforded an opportunity to provide the County Court with additional information relevant to the sentencing (see People v Kuey, 83 NY2d 278, 282-283 [1994]; People v Thomas, 283 AD2d 724 [2001]). Moreover, the defendant’s adjudication as a second violent felony offender during the initial sentencing hearing is binding here (see CPL 400.15 [8]).
The defendant’s remaining contentions either are not properly before this Court on appeal or are without merit. Santucci, J.P., Krausman, Schmidt and Rivera, JJ., concur.